Citation Nr: 0731439	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected Reiter's syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1975 to July 
1976.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which increased the 
evaluation to 20 percent for Reiter's syndrome, effective 
November 24, 2000.

In August 2007, the veteran testified before the undersigned 
Veterans Law Judge via videoconference.  A copy of the 
hearing transcript is of record and has been reviewed.  
During the hearing, the veteran submitted additional evidence 
along with a waiver of initial RO consideration.  Also during 
the hearing, the veteran's representative claimed that a 
December 1981 rating decision, which reduced the evaluation 
for Reiter's syndrome from 20 percent to 0 percent, contained 
clear and unmistakable, and questioned whether the reduction 
was proper.  These matters are referred to the RO for the 
appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further development is necessary with 
respect to the veteran's increased rating claim for Reiter's 
syndrome.  During his personal hearing, the veteran indicated 
that his Reiter's syndrome has worsened since his last VA 
examination conducted in November 2004.  In particular, he 
stated that he has experienced four flare-ups of Reiter's 
syndrome in the past year, lasting two to four days.  The 
veteran reported problems with his knees, back, heels, and 
eyes, and he attributes these problems to his Reiter's 
syndrome.  In light of the veteran's testimony, the Board 
finds that an examination is necessary to ascertain the 
current nature and severity of his service-connected Reiter's 
syndrome.  VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
treatment records from the VA Medical 
Center in West Palm Beach/Riviera Beach. 

2.  After the above development is 
completed, the RO should schedule the 
veteran for appropriate VA medical 
examination(s) as are deemed necessary to 
readjudicate the claim (for example; 
orthopedic and ophthalmology), to 
accurately determine all the signs and 
symptoms of his Reiter's syndrome. All 
appropriate tests, including x-rays, 
should be conducted and the examiner(s) 
should review the results of any testing 
prior to completion of any report.  The 
claims folder must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  

In particular, the examiner(s) must 
describe in detail the nature, extent, and 
current degree of the symptoms found to be 
part of the service-connected Reiter's 
syndrome.  This includes discussion of the 
veteran's bilateral knee, back, heel, and 
visual acuity complaints.  A complete 
rationale should be provided for all 
expressed opinions.  

With respect to any affected joints, the 
examiner should describe the applicable 
ranges of motion in terms of degrees, and 
comment on whether any affected joint 
exhibits functional loss due to pain, 
weakened movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should 
differentiate symptoms due to Reiter's 
syndrome and those due to unrelated 
disability.  

If any current eye disability is related 
to the veteran's Reiter's syndrome, all 
manifestations should be described in 
detail.  

The examiner(s) should also comment on 
whether the Reiter's syndrome is currently 
active and/or if there is evidence of 
symptom combinations of Reiter's syndrome 
productive of impaired health objectively 
supported by examination findings or 
incapacitating exacerbations occurring 
three or more times per year.  

3.   Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
Reiter's syndrome.  All applicable laws 
and regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2007).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



